Citation Nr: 0942941	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a spinal disorder, 
to include degenerative arthritis.  

2.  Entitlement to service connection for a leg disorder, to 
include sciatica of the right leg.  

3.  Entitlement to service connection for residuals of a 
circumcision, to include a penile disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1945 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran was afforded a hearing before RO personnel in 
June 2007; a transcript is of record.  The Veteran also 
testified via video conference before the undersigned 
Veterans Law Judge in October 2008.  A copy of the transcript 
of this hearing has been associated with the claims file.  

The claims were previously remanded by the Board in December 
2008 for additional development, which has been completed.  

In the Veteran's September 2005 notice of disagreement, he 
alleged that he endured "torture" by the method of a forced 
circumcision and spinal anesthesia during service and that he 
sustained a head injury as a result, which in turn caused his 
posttraumatic stress disorder (PTSD).  The Board refers this 
raised claim of service connection for PTSD to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran had a 
circumcision while on active duty for ameliorating purposes; 
no residuals disability or complications were noted during 
service.

3.  There is no post-service medical evidence of a diagnosis 
of a back disability or arthritis of the spine until 
approximately 40 years after service, and there is no 
competent evidence that links a current diagnosis of a back 
disability to any incident of or finding recorded during 
service, to include as a residual of the in-service 
circumcision.  

4.  There is no post-service medical evidence of a leg 
disability (including sciatica of the right leg) until 
approximately 40 years after service, and there is no 
competent evidence that links a current diagnosis of a leg 
disability to any incident of or finding recorded during 
service, to include as a residual of the in-service 
circumcision.  

5.  There is no post-service medical evidence of residuals or 
complications of an in-service circumcision, which was 
performed for ameliorating purposes, nor is there medical 
evidence of a penile disorder until more than 50 years after 
service; the Veteran currently has a small adhesion on the 
meatus of the penis but no complaints of pain; there is no 
competent evidence that links this small adhesion or any 
current diagnosis of a penile disorder to any incident of or 
finding recorded during service, to include an in-service 
circumcision.  



CONCLUSIONS OF LAW

1.  A spinal disorder was not incurred in or aggravated by 
active service, nor may arthritis of the spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  A leg disorder was not incurred in or aggravated by 
active service, nor may sciatica or radiculopathy of a lower 
extremity be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).  

3.  Service connection for claimed residuals of an in-service 
circumcision, to include a penile disorder, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
notification letters in March 2005 and August 2006, which 
informed him of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The August 2006 letter also provided 
the Veteran notice regarding the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the August 2005 rating decision on appeal; thus, VCAA notice 
was timely.

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
September 2006 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), regarding the rule of prejudicial 
error.  

The service treatment records were damaged in the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973.  The Board does not have all the 
records, as only one page of the Veteran's separation 
examination is in the claims file.  As a result, the VA has a 
heightened responsibility to explain the rationale and bases 
for its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  The evidence 
of record includes part of the service separation 
examination, private medical records, and pursuant to a Board 
remand, a VA examination in February 2009.  There is no 
competent opinion that links any of the claimed disorders to 
service or any incident therein, to include a routine 
circumcision.  38 C.F.R. § 3.306(b)(1).  After review of that 
examination report, the Board finds that it provides 
competent, non-speculative evidence regarding whether the 
Veteran has a current spinal, leg, or penile disability that 
began during or are otherwise causally linked to service.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
arthritis and an organic disease of the nervous system (to 
include radiculopathy), will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that arthritis became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's March 1947 separation examination noted that 
the Veteran was circumcised in December 1946, and no syphilis 
was found.  His genitourinary (GI) and musculoskeletal 
examinations were normal.  

Numerous private treatment records, including records 
associated with his Social Security Administration (SSA) 
records, noted the Veteran was in a major automobile accident 
in June 1987, more than 40 years after his separation from 
service.  A June 1987 private X-ray found osteoartritic 
changes in the form of anterior osteophytes in the Veteran's 
cervical, thoracic, and lumbar spine.  A September 1987 
private medical examination noted that X-rays taken after the 
car accident showed significant degenerative disc disease 
(DDD) in the spine and some kyphosis with wedging in the 
dorsal vertebras, but no compression fractures or any other 
traumatic injuries in his back.  Initially, he had radiating 
pain to the right leg.  The physician noted the Veteran's in-
service medical history of a heart murmur and an allergy to 
cocaine and his post-service medical history of ulcers, 
cholecystitis, and cholecystectomy during which scarring was 
found.  The Veteran had tenderness of the right lumbar muscle 
masses, but his genital examination was normal.  The 
physician determined that his musculoskeletal injuries were 
due to his June 1987 automobile accident.  

An October 1987 private neurology report found no evidence of 
a cervical or lumbosacral radiculopathy affecting his left 
upper or lower extremity.   A July 1988 private treatment 
record found that the Veteran developed severe memory 
impairment and a stress psoriasis type rash; the physician 
opined that the Veteran's [unspecified] underlying problems 
might worsen with age.  

In October 1988, the SSA determined the Veteran was disabled 
due to the June 1987 automobile accident.  The decision noted 
his degenerative arthritis and cervical spine strain.  

In March 2001, an X-ray taken by a private physician showed 
that the Veteran had degenerative changes of his spine that 
were not completely unexpected of someone his age.  In June 
2001, he had hypertrophic facet arthritis and DDD of his 
spine at L4-L5.  In July 2001, he had suspected lumbosacral 
plexopathy.  In August 2001, he also was diagnosed as having 
spondylosis; he stated that the pain began years ago but 
worsened in the past six to 12 months.  In August and 
September 2001 he received lumbar spine epidural blocks, and, 
in October 2001, he received a lumbar spine epidural steroid 
injection.  

In March 2001, a private physician stated that the Veteran 
had chronic sciatica in the right hip and leg.  In July and 
August 2001, it was noted that he walked with a cane and he 
was prescribed a heel lift to resolve his paraesthesia and 
right leg pain.  

In a June 2001 private treatment record, the Veteran 
complained of an inability to urinate.  The Veteran also had 
a gastrointestinal (GI) bleed that was probably secondary to 
Vioxx and Celebrex.  According to private CAT scan of his 
abdomen and pelvis, the urinary bladder was unremarkable 
although it was impressed upon by a prostatic hypertrophy.  

In a March 2004 statement, the Veteran claimed that he was 
forced to undergo circumcision in service due to the base 
surgeon needing practice.  He stated that the service 
separation examination report made it appear that the 
circumcision was done to check for syphilis, although he 
claims he was not sexually active in service.  He claimed 
that the operation occurred in the dispensary, and not the 
hospital, under spinal anesthesia; therefore, there are no 
records of the days he remained in an unsanitary building.  
The Veteran indicated that he returned to his barracks the 
night of the surgery and awoke in a puddle of blood due to 
hemorrhaging.  He claimed he developed a fever and was taken 
back to the dispensary.  He stated that since this time his 
back has continued to hurt and becomes rigid.  The Veteran 
gave a history of severe back pain in college.  He also 
stated that the pain in his back and legs had recently 
worsened.  

In September 2004, a private physician diagnosed the Veteran 
as having Parkinson's disease.  

In an October 2005 statement, the Veteran stated that he had 
submitted too many non-service related medical records that 
focused on the 1987 motor vehicle accident and that VA has 
not gone "beyond that 1987 occurrence".  As a result, the 
RO committed "clear and unmistakable error" in not 
considering other pertinent evidence in the claims file 
(i.e., more than the June 1987 automobile accident).  (The 
Board parenthetically notes that the only RO decision that 
has denied the claims addressed herein stem from an August 
2005 nonfinal decision that is the subject of this appeal; 
hence, the law and regulations pertaining to reversal of a 
decision based upon clear and unmistakable error are not 
applicable.)  The Veteran also alleged that he is competent 
to provide medical evidence due to his education, training, 
and experience as a pharmacist.  

In his November 2005 notice of disagreement, the Veteran 
explained the history of his medical treatment, which he 
alleged began at the time of his discharge from service.  He 
stated that several of the physicians from the 1950s and 
1960s are now either dead or unable to be located.  In some 
instances, the medical records had been discarded or were 
illegible.  The most recent available medical records are 
from the late 1980s to the present and pertain primarily to 
his June 1987 automobile accident.  

In an April 2006 letter of unemployability, the Veteran 
asserted that his spinal and leg problems began before his 
June 1987 automobile accident.  

In his November 2006 substantive appeal (VA Form 9), the 
Veteran stated that he has provided both competent expert 
evidence and competent lay evidence, but he recognized that 
he cannot diagnose as he is not a doctor.  He expressed his 
opinion again that the physicians who performed his 
circumcision were not adequately trained, forced him to have 
the surgery, and were wrong to do a spinal anesthesia.  

In a December 2006 private treatment record, the physician 
diagnosed the Veteran as having significant L4-L5 and L5-S1 
radiculopathy with decreased sensation and decreased motor 
function.  The physician recorded that the Veteran alleged 
that this condition has been present since the in-service 
[circumcision] in the dispensary.  In a December 2006 
statement, the Veteran claimed that the above mentioned 
medical record served as a nexus opinion.  

In a June 2007 statement, the Veteran stated that the X-rays 
taken after the June 1987 automobile accident showed the 
damage to his spine and legs.  He stated that arthritis takes 
years to develop, which is seen in the span of time between 
his in-service circumcision and his 1987 accident.  

In the June 2007 RO hearing, the Veteran asked to be 
considered a professional based on his graduate degree and 
license as a pharmacist.  He agreed that the circumcision had 
been performed in Guam because of the warm, moist temperature 
and fear of infection.  The Veteran alleged that the spinal 
anesthesia might have hit a vertebra and caused 
osteoarthritis.  

In the October 2008 Board hearing, the Veteran's 
representative specified that the Veteran's back disability 
is degenerative arthritis and his leg disability is sciatica 
of the right leg.  The representative stated that the Veteran 
had no injuries before or after service.  The Veteran stated 
that he sold his pharmacy practice in 1983, four years prior 
to the automobile accident, because of chronic back pain.  He 
expressed that he also had difficulties with urination.  

In February 2009, the Veteran had a VA examination, in which 
the claims file and the one page of the Veteran's service 
separation examination were reviewed.  The Veteran had a 
normal bladder examination and no abdominal or flank 
tenderness.  He also had an abnormal urethra examination, as 
the meatus appeared to have an adhesion inferiorly.  He had 
an abnormal penile examination, because erectile power was 
lost.  He stated that he wears Depends for sanitary reasons.  
He walked with a cane, and he had a slow, unsteady gait.  His 
spine had kyphosis and lumbar flattening.  His thoracic 
sacrospinalis had spasms, tenderness, atrophy, and pain with 
motion.  He was diagnosed as having degenerative joint 
disease (DJD) of the lumbar spine and sciatica, which the 
Veteran claimed as secondary to the spinal anesthesia.  The 
examiner stated that he could not resolve, without resort to 
speculation, the question of whether the Veteran has a 
disability due to improper surgical anesthesia technique 
associated with the in-service circumcision.  The examiner 
found that the Veteran's history was credible, and there was 
evidence that a circumcision was performed, including a small 
adhesion on the inferior meatus.  However, the examiner could 
not find supporting documentation in medical records or the 
complications the Veteran described.  

Analysis

The Board finds that the preponderance of the evidence is 
against the claims for service connection for a spinal 
disorder, leg disorder, and residuals of an in-service 
circumcision, to include a penile disorder.  

It is apparent from the normal March 1947 separation 
examination and the decades that elapsed after service 
without any pertinent abnormal findings that the in-service 
circumcision resolved prior to his separation from service.  
After service, the records first show spinal arthritis and 
sciatica in his right leg in 1987, after a recent (1987) 
post-service motor vehicle accident and the absence of 
symptoms of these disabilities from March 1947 to June 1987, 
a period of 40 years, weighs against the claim.  38 C.F.R. 
§3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
Furthermore, in September 1987, the Veteran did not discuss 
the in-service circumcision or any related complications when 
the examiner inquired into his medical history.  He did not 
give a history of continuity of relevant symptomatology over 
the 40 year period between service and the 1987 motor vehicle 
accident.  Such evidence weighs against the claim.  

The Veteran's DJD or arthritis of his lumbar spine did not 
become manifest in the first post-service year (or for 
decades thereafter).  Thus, presumptive service connection is 
not warranted for arthritis.  See 38 C.F.R. § 3.307, 3.309.  

Additionally, the September 1987 private treatment records 
reflect that the Veteran's musculoskeletal disabilities were 
attributed to his June 1987 automobile accident.  In March 
2001, a private physician stated that the degenerative 
changes in his back were normal for someone of his age.  

In December 2006, the Veteran asserted that the December 2006 
medical opinion connected his current disabilities to the in-
service circumcision.  However, the physician had only 
repeated the Veteran's medical history as the Veteran had 
described it.  The Board is cognizant of Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), wherein the Court of 
Appeals for Veterans Claims (Court) held that the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  However, in Kowalski, the Court also 
cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, the service medical records do not show that 
the veteran complained of any complications of a circumcision 
or a penile disorder after that surgical procedure, to 
include upon his separation from service examination, nor is 
there any indication if such for more than 40 years after 
service. 

The February 2009 VA examiner stated that there was 
substantial insufficient data to warrant any opinion as to 
whether the in-service circumcision had caused the current 
problems that the Veteran claims.  He stated that to 
entertain an opinion with the insufficient data would be 
speculative.  38 C.F.R. § 3.102 (2009) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence, which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

The Veteran is competent to report symptoms, because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Thus, while the Board 
has considered the Veteran's alleged history of back, leg, 
and penile disabilities since service (continuity of 
symptomatology), it does not alter the fact that the 
separation examination was normal and the post-service record 
is devoid of any pertinent abnormal findings or pertinent 
contemporaneously recorded lay evidence until decades after 
the Veteran's separation from service.  And following a 
February 2009 VA examination pursuant to a board remand, 
which was performed specifically to determine if the Veteran 
has any disability due to an in-service circumcision, to 
include an adhesion and loss of erectile power, the clinician 
was unable to support such a nexus. 

Although the Board recognizes that the Veteran is a licensed 
pharmacist, he is not competent to diagnose or provide an 
opinion on the etiology of any of the disabilities at issue.  
For example, the diagnosis of arthritis requires the reading 
of an X-ray, and his training as a pharmacist does not rise 
to the level of competency necessary to read an X-ray and to 
make a medical diagnosis.  A diagnosis of sciatica or 
radiculopathy is based upon clinical and laboratory 
(electromyography (EMG) and a nerve conduction study (NCS)) 
examinations, which are beyond the expertise of a pharmacist.  
With respect to a penile disorder or residuals of an in-
service circumcision, as noted above, aside from the fact 
that no such disability was noted during service, to include 
on the separation examination or for decades thereafter, a 
physician who recently examined the veteran was unable to 
provide any support for the contended causal relationship.   

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for a spinal disorder, leg 
disorder (including sciatica of the right leg), and residuals 
of an in-service circumcision.  Therefore, the benefit of the 
doubt doctrine is not applicable, and the claims for service 
connection for a spinal disorder, leg disorder, and claimed 
residuals of a circumcision must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  



ORDER

Entitlement to service connection for a spinal disorder, to 
include degenerative arthritis, is denied.  

Entitlement to service connection for a leg disorder, to 
include sciatica of the right leg, is denied.  

Entitlement to service connection for residuals of an in-
service circumcision, to include a penile disorder, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


